ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-18_ORD_01_NA_01_EN.txt. 184

JOINT DISSENTING OPINION OF JUDGES BENGZON AND
JIMENEZ DE ARECHAGA

I. We voted against the first operative paragraph of the Order in
which the Court decides that the Memorial and Counter-Memorial shall
be addressed to the question of the jurisdiction of the Court to entertain
the dispute.

In our view, the Court should have followed its normal procedure
in fixing time-limits for the Memorial and Counter-Memorial without
prescribing their contents or confining them to the jurisdictional issue.
This practice has been followed by the Court in every case, even when, as
occurs here, the Respondent had failed or refused to appoint an Agent
at the time when the Order fixing time-limits for the Memorial and
Counter-Memorial was issued. (Anglo-lranian Oil Co. case, I.C.J. Reports
1951, p. 100; Nottebohm case, 1.C.J. Reports 1952, p. 10; Compagnie du
Port, des Quais et des Entrepôts de Beyrouth case, 1.C.J. Reports 1959,
p. 260.)

2. We fail to see any reasons or grounds to depart now from the
established practice. The Order does not invoke nor base itself on Article
53 of the Statute, and it could hardly do so since the conditions required
for a default under this provision are not fulfilled at the present stage
of the proceedings.

3. In the absence of such an application or invocation of Article 53,
it seems to us there are no grounds in the Statute or the Rules for instruct-
ing the Parties to address their Memorial and Counter-Memorial to
the jurisdictional issue.

The Memorial and Counter-Memorial are referred to in Article 43 (2),
of the Statute and their contents are prescribed in Article 42 of the Rules,
which says:

“1, A memorial shall contain a statement of the relevant facts,
a statement of law, and the submissions.

2. A Counter-Memorial shall contain an admission or denial of
the facts stated in the Memorial; any additional facts, if necessary;
observations concerning the statement of law in the Memorial; a
statement of law in answer thereto; and the submissions.”

4. In our view, the only basis under the Rules for asking the Applicant
to submit a pleading confined to jurisdiction would have been to consider
the letter of the Foreign, Minister of Iceland of 29 May 1972 as raising
a preliminary objection against the Court’s jurisdiction. The Court could

7
185 FISHERIES JURISDICTION (JOINT DISS. OP.)

then have requested observations limited to the jurisdictional issue, in
accordance with Article 62, paragraph 3, of the Rules. This was done
in the Nottebohm case, the Court dealing with a telegram from the
Foreign Minister of Guatemala as though it had raised a preliminary
objection (/.C.J. Reports 1953, p. 7).

There are however important differences between these two commu-
nications, in particular as to the time of their presentation and this, in
our view, makes it impossible to consider the letter of the Icelandic
Foreign Minister as constituting a preliminary objection. A preliminary
objection must be filed within the time-limit assigned for the Counter-
Memorial, that is to say, after the presentation of the Memorial, not
before it: it is only then that it may have the suspensive effects provided
for in Article 62, paragraph 3, of the Rules. Otherwise, a respondent
might be able to block the proceedings before the Memorial is filed.

5. The foregoing reasons, based on the Statute and the Rules, are not
the only ones which determined our negative votes. There are, in our
view, even stronger considerations of convenience and of the due pro-
tection of the interests of both Parties which made it advisable in this
case to request the Parties to submit a proper and complete Memorial
and Counter-Memorial.

There is a possibility that Article 53 may have to be applied if the Court
finds itself competent and Iceland fails to file a Counter-Memorial. If
that occurs, it is indispensable, in our view, that the Memorial should
contain a complete statement of the Applicant’s claim, full supporting
arguments of fact and law and the submissions.

It is only in the presence and in the light of such a complete Memorial
that (1) the respondent must take a final decision as to whether it shall
appear to defend its case or not, and (2) the Court must, in case of
default, base its final pronouncement as to whether it will ‘decide in
favour of [the applicant’s] claim”. For such a purpose the Court must
determine “that the claim is well founded in fact and in law”.

How will this be done if the Memorial is defective in respect of the
facts or the law concerning the merits of the claim?

6. A possible answer could be that, in such an event, the applicant
would be asked to submit a further pleading—a Reply—with a full
development of the merits of its case.

However, to allow the applicant to present new submissions and
develop its supporting arguments after the default has occurred would
be contrary to the general principles of law recognized in national legis-
lations concerning default proceedings.

The party which decides not to contest a case must know with precision
before taking this attitude which questions are going to be decided and
which precisely are the claims and grounds of law and fact the other
party invokes. Therefore the respondent, before the term expires for the

8
186 FISHERIES JURISDICTION (JOINT DISS. OP.)

deposit of its Counter-Memorial, should have before it a complete
Memorial from the applicant and not one confined to jurisdiction.

We fear, therefore, that as a result of this decision, the Court, if it
reaches the stage of the merits, might be confronted with serious difficul-
ties in the event that Article 53 would need to be applied.

7. Finally, while we agree with the consideration that it may be con-
venient in this case to decide in the first instance the question of the
Court's jurisdiction, it seems to us to be a non sequitur to infer from such
consideration the consequence that the initial pleadings must therefore
be confined to jurisdictional questions.

The Court would be in a much better position to isolate and examine
the jurisdictional issue after receiving a proper Memorial and Counter-
Memorial, dealing with both jurisdiction and merits.

A full explanation by the Parties of all aspects of the question would
seem to be particularly necessary in a case such as the present one,
where both jurisdiction and merits appear to be in many respects inter-
related.

(Signed) C. BENGZON.

(Signed) E. JIMENEZ DE ARECHAGA.
